DETAILED ACTION
This office action is in response to the initial filing dated April 18, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Objections
Claims 10, 17, and 18 are objected to because of the following informalities:  
In claim 10, the term “last” in line 2 is a typographical error for the intended term “least”. 
In claim 17, the two limitations of extracting and analyzing are not separated by the proper conjunction “and”.
In claim 18, the two limitations of extracting and analyzing are not separated by the proper conjunction “and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the determination of whether or not a patient is delirious" in line 1.  There is insufficient antecedent basis for this limitation in the claim since claim 10 currently depends from claim 1, but the limitation of a determination of whether or not a patient is delirious is introduced in claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran (US PG Pub #2007/0085690).
As to claim 1, Tran teaches a patient monitoring system (Figure 1; Paragraphs [0024] and [0025] teach a home monitoring system for a patient), the system comprising: 

at least one visual sensor configured to capture images of a patient and provide the images of the patient such that an analysis computing entity receives the images of the patient (Paragraph [0024]), and 
at least one wearable sensor, the at least one wearable sensor configured to capture wearable data, the wearable data comprising at least one of (a) biometric data of the patient or (b) movement data of the patient, and provide the wearable data such that the analysis computing entity receives the wearable data (Paragraph [0025]); and 
the analysis computing entity (Figure 1, Item 20), comprising a processor, a memory storing computer program code, and a communications interface, the memory and computer program code, with the processor, configured to cause the analysis computing entity (Paragraph [0016] teaches a server executing code; Paragraph [0031] teaches the server executing software modules) to at least: 
receive the images of the patient and the wearable data (Paragraphs [0024] and [0025] teach sending image data and wearable data to the server; Paragraph [0031] teaches communicating data to the server), 
analyze at least one of the images of the patient and the wearable data to determine objective patient data (Paragraphs [0031], [0105], and [0149] teach analyzing received data to flag dangerous conditions), and 
update a patient record based on the objective patient data (Paragraphs [0016], [0024], [0147], [0149] teach storing patient information).  
As to claim 2, depending from the system of claim 1, Tran teaches wherein the plurality of sensors comprise one or more sensors configured to capture environment data and provide the 
As to claim 3, depending from the system of claim 2, Tran teaches wherein at least a portion of the environment data is captured by the at least one visual sensor (Paragraph [0102]).  
As to claim 4, depending from the system of claim 2, Tran teaches wherein the environment data comprises information regarding at least one of ambient light within a patient room, ambient sound within the patient room, or the presence of other individuals in the patient room (Paragraph [0102]).  
As to claim 5, depending from the system of claim 2, Tran teaches wherein the objective patient data comprises at least a portion of the environment data or the result of an analysis of the environment data (Paragraph [0102]).  
As to claim 6, depending from the system of claim 1, Tran teaches wherein analyzing at least one of the images of the patient comprises at least one of identifying a facial expression of the patient or identifying a head position of the patient (Paragraphs [0110] and [0130]).  
As to claim 7, depending from the system of claim 1, Tran teaches wherein analyzing the at least one of the images of the patient comprises identifying a posture of the patient (Paragraphs [0025] and [0176]).  
As to claim 8, depending from the system of claim 1, Tran teaches wherein the analysis computing entity is configured to analyze at least one of the images of the patient via a trained convolutional neural network (Paragraph [0031] teaches a trained back propagation neural network).
As to claim 11, depending from the system of claim 1, Tran teaches wherein the analysis computing entity is configured to determine, based on the objective patient data, whether a trigger event has occurred and, responsive to determining that a trigger event has occurred, providing an alert such that a user computing entity receives the alert and causes a user-perceivable notification of the alert to be provided via a user interface thereof (Paragraphs [0022], [0031], [0053], and [0150]).  
As to claim 13, depending from the system of claim 11, Tran teaches wherein the analysis computing entity is configured to identify an intervention based on the trigger event and the alert identifies the identified intervention (Paragraph [0153]).  
As to claim 15, depending from the system of claim 1, Tran teaches wherein the at least one wearable sensor comprises an accelerometer (Paragraph [0025]).  
As to claim 16, Tran teaches a method for notifying a care provider about a condition of a patient (Figure 1; Paragraphs [0024] and [0025] teach a home monitoring system for a patient and the operation of the system corresponds to the claimed method), the method comprising: 
receiving, by an analysis computing entity, sensor data corresponding to a patient, the sensor data captured by a plurality of sensors located in the proximity of the patient, the sensor data comprising a sequence of images of the patient and wearable data captured by a wearable sensor worn by the patient (Paragraphs [0024] and [0025] teach sending image data and wearable data to the server; Paragraph [0031] teaches communicating data to the server); 
analyzing, by the analysis computing entity, at least one of (a) the sequence of images of the patient to determine at least one of (i) changes to head position of the patient or (ii) facial expressions of the patient or (b) the wearable data to determine patient movement data for the patient (Paragraphs [0031], [0105], and [0149] teach analyzing received data to flag dangerous conditions; Paragraphs [0110] and [0130] teach facial expressions; Paragraph [0025] teaches wearable data to determine movement data); 
based on at least one of the (a) changes in head position of the patient or facial expressions of the patient or (b) wrist movement data for the patient, determining, by the analysis computing entity, whether a trigger event has occurred; and 
when it is determined that a trigger event has occurred, generating and providing an alert indicating that the trigger event has occurred such that a user computing entity receives the alert, the user computing entity configured to provide a user-perceivable notification of the alert via a user interface thereof (Paragraphs [0022], [0031], [0053], and [0150]).  
As to claim 17, depending from the method of claim 16, Tran teaches wherein analyzing an image of the sequence of images of the patient to determine a facial expression of the patient comprises: 
extracting facial features from a portion of the image corresponding to the patient's face; 
analyzing the extracted facial features using a classifier neural network to determine a facial expression of the patient (Paragraphs [0031], [0110], and [0130]).  
As to claim 20, depending from the method of claim 16, Tran teaches the method further comprising receiving environment data captured by at least some of the plurality of sensors in the proximity of the patient, wherein the determination of whether the trigger event has occurred is based at least in part on the environment data (Paragraph [0102]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US PG Pub #2007/0085690) as applied to claim 1 above, and further in view of Van Den Heuvel et al. (Van Den Heuvel; US PG Pub #2018/0032694).
As to claim 9, depending from the system of claim 1, Tran does not explicitly teach wherein the analysis computing entity is configured to, based on the analysis of the at least one of the images of the patient and the wearable data to determine whether the patient is delirious or not. 
In the field of medical sensing systems, Van Den Heuvel teaches wherein the analysis computing entity is configured to, based on the analysis of the at least one of the images of the patient and the wearable data to determine whether the patient is delirious or not (Paragraphs [0009], [0025], and [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tran with the teaching of Van Den Heuvel to determine whether a patient is delirious or not because Van Den Heuvel recognizes this is one of several known, determinable characteristics of a patient such that determining a delirious state would have been a simple substitution of commodities with the expected result of reliably monitoring a patient.
As to claim 10, depending from the system of claim 1, Tran teaches at least one of patient facial expression determined via analysis of the at least one of the images of the patient, patient head position determined via analysis of the at least one of the images of the patient, or patient wrist movement determined via analysis of the wearable data (Paragraphs [0025], [0110], and [0130]), but does not explicitly teach wherein the determination of whether or not a patient is delirious is based at last in part on one of the facial expression, head position, or wrist movement.  
In the field of medical sensing systems, Van Den Heuvel teaches wherein the determination of whether or not a patient is delirious is based at last in part on one of the facial expression, head position, or wrist movement (Paragraphs [0009], [0025], and [0030] teach determining a delirious state; Paragraph [0028] teaches determining the status of a subject by head position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tran with the teaching of Van Den Heuvel to determine whether a patient is delirious or not because Van Den Heuvel recognizes this is one of several known, determinable characteristics of a patient such that determining a delirious state would have been a simple substitution of commodities with the expected result of reliably monitoring a patient.
As to claim 19, depending from the method of claim 16, Tran teaches wherein the movement data corresponds to movement of the patient's wrist (Paragraphs [0016] and [0025]), but does not explicitly teach the trigger event is determining that the patient is experiencing delirium.  
In the field of medical sensing systems, Van Den Heuvel teaches the trigger event is determining that the patient is experiencing delirium (Paragraphs [0009], [0025], and [0030] teach determining a delirious state; Paragraph [0028] teaches determining the status of a subject by hand position or velocity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tran with the teaching of Van Den Heuvel to determine whether a patient is delirious or not because Van Den Heuvel recognizes this is one of several known, determinable characteristics of a patient such that determining a delirious state would have been a simple substitution of commodities with the expected result of reliably monitoring a patient.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US PG Pub #2007/0085690) as applied to claims 1 and 11 above, and further in view of Ghanbari et al. (Ghanbari; US PG Pub #2013/0085771).
As to claim 12, depending from the system of claim 11, Tran does not explicitly teach wherein the analysis computing entity is configured to receive a care plan update provided by the user computing entity and update the patient record based on the care plan update. 
In the field of medical workflow environments, Ghanbari teaches wherein the analysis computing entity is configured to receive a care plan update provided by the user computing entity and update the patient record based on the care plan update (Paragraph [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tran with the teaching of Ghanbari because updating a care plan in a patient record yields the predictable result of increasing the convenience and reliability of maintaining an accurate record of important information pertaining to a patient’s health.
As to claim 14, depending from the system of claim 1, Tran does not explicitly teach wherein the patient record is an electronic health record.
In the field of medical workflow environments, Ghanbari teaches wherein the patient record is an electronic health record (Paragraph [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tran with the electronic health record of Ghanbari because compiling a comprehensive electronic health record of medical history yields the predictable result of increasing the convenience and reliability of maintaining an accurate record of important information pertaining to a patient’s health.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US PG Pub #2019/0286892) teach creating a confidence map for each human joint location (Paragraph [0045]).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688